                  Case 1:20-cv-00210-LY Document 2 Filed 03/06/20 Page 1 of 5
  REtVD
                                                                                                 FILED
   MA             2020
                                                                                                 MAR 062020
CL1c    U                             UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS                        CLERK,U.S. DISTRICT
                                                                                        WESTERN DISTRICT COURT
                                             AUST1I4 DIVISION                           By               OF TE
   Sofia Camarena,
                                                                                                     DEPUTY CLE K

   Plaintiff
                                                                                        1OCV210
   -'vs-                                                                    Case No.:                               I




   Chipotle Mexican Grill,


   Defendant




                                   MOTION FOR ADMISSION PRO HAC VICE


   TO THE HONORABLE JUDGE OF SAID COURT:

               Comes now                            Katrina Patrick                      applicant herein, and

   moves this Court to grant admission to the United States District Court for the Western District of
                                                           Sofia Camarena
   Texas pro hac         vice   to represent                                             in this case, and would

   respectfully show the Court as follows:

   1.          Applicant is an attorney and a member of the law firm (or practices under the name of)
                                                   Law Offices of Katrina Patrick



               with offices at
                                                  6575 West Loop South #500
                         Mailing address:
                                                          Bellaire, Texas 77401
                         City, State, Zip Code:
                                                  713-796-8218
                         Telephone:
                                                  281-399-5537
                         Facsimile:

                         Email:                Katrina@VoiceOfTheEmpIoyees.com
         Case 1:20-cv-00210-LY Document 2 Filed 03/06/20 Page 2 of 5




2.    Since                 1996          ,   Applicant has been and presently is a member of and in

      good standing with the Bar of the State of                           Texas

                                                       00797218
      Applicant's bar license number is

3.    Applicant has been admitted to practice before the following courts:

      Court:                                                  Admission date:
     Southern District of Texas                                   1996


     Northern District of Texas                                   unsure




4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      Not applicable




5.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as provided

      below:
      Not applicable




6.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      Not applicable




                                                 -2-
           Case 1:20-cv-00210-LY Document 2 Filed 03/06/20 Page 3 of 5




7.    Applicant has read and is familiar with the Local Rules of the Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

       j      Applicant has on file an application for admission to practice before the United

              States District Court for the Western District of Texas.

      LI      Applicant has co-counsel in this case who is admitted to practice before the United

              States District Court for the Western District of Texas.

              Co-counsel:

              Mailing address:

              City, State, Zip Code:

              Telephone:

9.    Should the Court grant applicant's motion, Applicant shall tender the amount of$ 100.00

      pro hac vice fee in compliance   with Local Court Rule AT-1(f)(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion, Applicant shall register as a filing user within 10

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of Texas.




                                              -3-
           Case 1:20-cv-00210-LY Document 2 Filed 03/06/20 Page 4 of 5




Wherefore, Applicant prays that this Court enter an order permitting the admission of

                      Katrina Patrick                 to the Western District of Texas pro hac vice

for this case only.

                                               Respectfully submitted,


                                                                 Katrina Patrick
                                               [printed name of Applicant]



                                               [signature of Applicant]



                                    CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the 28th day of
             February                   2020




                                                                 Katrina Patrick
                                               [printed name of Applicant]



                                               [signature of Applicant]




                                                -4-
Case 1:20-cv-00210-LY Document 2 Filed 03/06/20 Page 5 of 5




                     DUPLICATE

                  Court
                          Name:
                   Division: 1 TEXAS
                                       WESTERN
                  Receipt
                  Cashier  Number:
                          ID:       100038080
                 Transaction ciames
                Payer         Date:
                       Name:
                             KATRINA03/06/2020
              PRO                     PATRICK
                   MAC
               For:     VICE
                     KATRINA
              Case/Party: PATRICK
             Amount:

        PAPER                $100.00
                           D-TXW--5-20-L8-000000-001
                 CHECK
        Check/Money
       Amt          Order
              Tendered:          Mum:
                                        7944
     Total                 $100.00
              Due:
     Total
                       $100.00
     Change Tendered:
            Amt:      $100.00
   1                  $0.00

     :20-CV210-LY;
   CHIPOTLE
  VICE              CAMARENA V.
       FOR MEXICAN
            KATRINA GRILL; PRO
                   PATRICK
                                MAC
